DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claims 1-6 are canceled.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-9, in the reply filed on 13 December 2020 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without13 December 2020.
This application is in condition for allowance except for the presence of claims 1-6 directed to an invention non-elected without traverse in applicant’s response filed 13 December 2020.  Accordingly, claims 1-6 have been cancelled.  
Claims 1-6 are not commensurate in scope with the allowable product claims and would require rejection under 35 USC 112(b) as it is unclear if the ranges enclosed in parentheses are recited or optional and therefore cannot be rejoined.

Allowable Subject Matter
Claims 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims of a copper foil with a roughening layer of copper single crystals with the claimed Ra and Rz ranges is that of Tsuyoshi et al. (W2015040998 – machine translation) which discloses a copper foil with a roughening layer to achieve good adhesion with a resin substrate (abstract) and where the roughening layer is copper single crystals (p.49, 2nd paragraph).  However, the roughening layer of Tsuyoshi differs from that which is claimed in that Tsuyoshi teaches where the roughening does not change the underlying roughness of the copper foil itself (p.49, 3rd paragraph) and exemplifies are the Ra of an as received foil is 1.6 nm and after roughening is 2.3 nm (p.49, 4th
Other relevant prior art is that of Clouser et al. (US 5,421,985) which discloses an electrodeposited copper foil (abstract), but the electrodepositing conditions of Clouser (Column 2 lines 40-52) differ significantly in current density from that which is disclosed by applicant on p.6 of the originally filed specification.  As such, there is insufficient reason to expect the foil of Clouser to possess the claimed single crystal copper nodules and roughness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784